Order entered October 6, 2015




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-15-00718-CV

                         RSL FUNDING, LLC, ET AL., Appellants

                                             V.

                              RICKEY NEWSOME, Appellee

                     On Appeal from the 193rd Judicial District Court
                                  Dallas County, Texas
                         Trial Court Cause No. DC-14-14580-L

                                         ORDER
       We GRANT appellee’s October 5, 2015 unopposed second motion for an extension of

time to file a brief. Appellee shall file a brief by OCTOBER 9, 2015. We caution appellee that

no further extension of time will be granted in this accelerated appeal absent extraordinary

circumstances.


                                                    /s/   ELIZABETH LANG-MIERS
                                                          JUSTICE